Title: To James Madison from Paul Hamilton, ca. 11 August 1810 (Abstract)
From: Hamilton, Paul
To: Madison, James


Ca. 11 August 1810, Navy Department. Transmits a statement of Navy Department appropriations up to 11 Aug. 1810 showing an aggregate balance of $1,245,712.75, “which will certainly be sufficient to carry us through the present year & to discharge all engagements.” Because of repairs to vessels the Navy Department has in that account only $736.18. Recommends therefore transferring $100,000 from the funds for pay and subsistence and for provisions to the fund for repairs. Also recommends the transfer of $14,500 to cover deficits totaling $7,130 in the funds for medical supplies for the Navy and the Marines. May also need a transfer for the contingent fund. Encloses the form for JM’s signature to authorize the transfers.
 